Citation Nr: 0702132	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-28 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the residuals of a right leg fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1980 to 
October 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating action that 
implemented a January 2003 Board's decision and assigned a 10 
percent disability rating for a comminuted fracture of the 
right tibial plateau and proximal tibia.  In June 2006, the 
Board remanded the appeal to the RO for additional 
development and adjudication.  In August 2006, the RO 
increased the disability rating from 10 percent to 20 
percent.  Because this rating decision did not award the 
maximum benefit available, the issue remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

Manifestations of the veteran's right leg fracture include 
limitation of motion; the use of a brace or cane; atrophy of 
the quadriceps muscle; flare-ups due to pain; looseness on 
the medial side of the joint on abduction strain; mild 
arthritic changes; and functional limitation due to pain on 
repetitive use.


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
right leg fracture, currently evaluated as 20 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess.  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

That said, the currently appealed February 2003 rating action 
implemented a Board decision that actually established 
service connection for residuals of a right leg fracture.  As 
such, any failure to initially provide the veteran with 
information on how to establish service connection for this 
disability was obviously harmless.  Regarding the initial 
evaluation assigned for this disability, letters from March 
2001 and June 2006 informed the veteran what evidence the RO 
would obtain and what evidence the veteran was expected to 
obtain.  The June 2006 letter expressly told the veteran to 
submit any evidence in his possession that pertains to his 
claim, while the March 2001 letter told the veteran to submit 
any information describing additional evidence or the 
evidence itself.  The June 2006 letter also notified the 
veteran of the information and evidence necessary to 
establish a disability rating and an effective date from 
which payment shall begin.  See Dingess.

While the above-described notification was not provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision - see Pelegrini v. Principi, 18 
Vet. App. 112 (2004) - the Board finds the issuance of a 
final decision would not be prejudicial to the veteran.  The 
Board notes that proper notice was legally impossible in the 
circumstances of this case, where the claim was initially 
adjudicated in March 2000.  The veteran was subsequently 
provided with content-complying notice and proper VA process, 
as discussed above.  The veteran was given the opportunity to 
submit, or to request that VA obtain, evidence in response to 
these notices.  The Board thus finds the duty to notify has 
been satisfied, and there is no reason in further delaying 
the adjudication of the claim decided herein.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available service medical 
records, as well as VA and private medical records, have been 
obtained from every source identified by the veteran and are 
associated with the claims folder.  As VA examinations were 
provided in February 2003 and July 2006, the Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary to assist the claimant with these claims.  See 
generally 38 C.F.R. § 3.159(c)(4).  

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings that is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2006).

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Specifically, where, as 
here, the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See id.

The veteran's service-connected right knee fracture is 
currently assigned a 20 percent disability rating by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262, which 
contemplates impairment of the tibia and fibula, involving 
malunion.  See also 38 C.F.R. § 4.20.  Where malunion of 
these bones results in moderate knee or ankle disability, a 
20 percent evaluation is warranted.  A 30 percent rating 
under this code is warranted when there is marked knee or 
ankle disability.  A 40 percent rating is assigned when there 
is nonunion of the tibia and fibula, with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, Code 5262.  Words such 
as "slight," "moderate," and "marked" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2005).

In addition, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, incoordination restricted or excessive movement 
of the joint, or pain on movement.

The veteran's current 20 percent rating is based largely on 
the July 2006 VA examination report, which notes that the 
veteran reported pain in the right knee with occasional 
giving out.  The veteran reported sometimes using a cane, a 
knee brace, or a walker and that his activities of daily 
living were limited.  Medical records indicated a history of 
flare-up with additional pain, but no history of additional 
limitation of motion with repetitive use.  The veteran had 
been taking muscle relaxants for the past four or five years.  
The veteran had arthroscopic surgery around 2001 and 
thereafter had physical therapy and exercise.  The veteran 
also complained of right hip pain.

The VA examiner found alignment of the veteran's right knee 
to be normal.  No swelling or effusion were found, and the 
skin appeared healthy.  The veteran complained of severe pain 
on the medial side of the joint.  Patellar position was 
normal and non-tender.  Crepitation was minimal.  The drawer 
test was negative and the posterior drawer test was also 
negative.  Abduction strain produced mild opening on the 
medial side of the joint with complaint of severe pain.  
Active range of motion was 15 to 80 degrees with complaint of 
pain at the end of motion.  Passive range of motion was 10 
degrees to 120 degrees with increase of pain.  The quadriceps 
muscle revealed some atrophy.  X-rays revealed mild arthritic 
changes in the right knee.  The examiner diagnosed mild 
arthritis of the right knee with chronic strain of the medial 
collateral ligament.

The July 2006 report also notes examination of the right hip, 
including limitation of motion testing, and lists a diagnosis 
of avascular necrosis of the right femoral head with 
secondary degenerative changes.  However, the examiner did 
not indicate that the veteran's hip condition was related to 
his knee injury.

The examiner found no instability in the right knee, but 
there was evidence of weakness because of the atrophy of the 
quadriceps muscle.  Movement was restricted with a subjective 
complaint of pain in the knee joint and also in the veteran's 
hip joint.  The examiner stated that the functional 
limitations caused by the service-connected right knee 
condition were minimal to moderate and estimated additional 
limitation of 10 degrees of flexion of the right knee due to 
pain on repetitive use.  The examiner further stated that the 
right knee condition had less pathology to be considered as a 
manifestation of his subjective symptomatology but that, in 
relation to his right hip condition, there appeared to be 
much more pathology to justify the veteran's subjective 
complaints of the right hip along with the objective 
findings.

Also of record is a VA examination report of February 2003.  
According to this report, the veteran walked with a knee 
brace and a cane and had his right knee flexed and abducted.  
The veteran's posture was poor with his knee in flexion.  
There was no swelling or knee fusion.  The veteran complained 
of pain all around the joint, including the medial side, and 
reported treating his pain with over-the-counter medicine.  
Active range of motion was 0 degrees to 60 degrees with 
complaint of pain, while passive range of motion was 20 
degrees to 110 degrees.  The mediolateral ligament appeared 
to be loose with abduction strain and the medial side of the 
joint opened up with the strain.  Quadriceps atrophy was 
noted and the veteran complained of pain in the right hip 
area.  

X-rays revealed mild arthritic changes with valgus deformity.  
The examiner diagnosed history of injury to the right knee 
with a history of fracture of proximal tibial epiphysis and 
metaphyseal plateau.  Currently, there was a history of 
arthroscopic surgery in August 2001 and manifested limitation 
of motion and looseness of the ligament.  The examiner opined 
that the August 2001 surgery was necessitated by the history 
of tibial epiphyseal and metaphyseal fractures.  

As mentioned above, the Ratings Schedule does not define the 
words "slight," "moderate," and "marked," so the Board 
must analyze the evidence of record do determine a rating 
that is "equitable and just."  Based on a review of this 
evidence, the Board concludes that the veteran's disability 
most closely approximates the "moderate" level that 
justifies a 20 percent rating.  The determination that the 
veteran's disability warrants at least a "moderate" rating 
is based on the degree to which flexion and extension of the 
veteran's right knee are limited; the use of braces, a cane, 
and medication; flare-ups due to pain; looseness on the 
medial side of the joint on abduction strain; some atrophy of 
the quadriceps muscle; mild arthritic changes; and functional 
limitation due to pain on repetitive use.  However, normal 
alignment; a lack of swelling and effusion; normal and non-
tender patellar position; minimal crepitation; negative 
drawer and posterior drawer tests; range of motion; and a 
lack of instability indicate that the veteran's disability 
does not rise to the "marked" level of a 30 percent rating.  
The Board also considers the February 2003 report's 
indication that the veteran's August 2001 surgery was not due 
to his history of tibial fractures to be evidence of 
moderate, but not marked, disability.  Further, the July 2006 
examiner's statement that the veteran's subjective 
symptomatology appears to be related more to his hip pain 
than to his knee pain, and the indication that the hip pain 
is not related to the veteran's fractured right leg, as 
evidence that the veteran's disability does not warrant an 
increased rating.

The Board has also considered whether the veteran's 
disability can be rated more favorably under an alternative 
diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  Diagnostic Codes 5256 through 5263 address 
disabilities of the knee and leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5263.  Of these, 
Diagnostic Codes 5258 (dislocated semilunar cartilage); 5259 
(symptomatic removal of semilunar cartilage); and 5263 (genu 
recurvatum) need not be considered, as they do not allow a 
rating in excess of 20 percent.  In addition, Diagnostic 
Codes 5256 (ankylosis of the knee) and 5257 (recurrent 
subluxation or lateral instability) are not applicable 
because these conditions are not demonstrated by the evidence 
of record.  

If flexion and extension of a single leg are both limited to 
a compensable degree, General Counsel Opinion VAOPGCPREC 9-
2004 states that the veteran may be separately rated under 
both  Diagnostic Codes 5260 (limitation of flexion) and 5261 
(limitation of extension).  

Diagnostic Code 5260 assigns a 30 percent rating for flexion 
limited to 15 degrees; a 20 percent rating for flexion 
limited to 30 degrees; a 10 percent rating for flexion 
limited to 45 degrees; and a noncompensable rating for 
flexion limited to 60 degrees.  At his July 2006 VA 
examination, the active range of flexion in the veteran's leg 
was to 80 degrees with complaint of pain at the end of 
motion, while passive range of motion was to 120 degrees.  
The examiner estimated an additional 10 degrees of limitation 
due to pain on repetitive use.  The February 2003 examination 
report notes active range of motion to 60 degrees and passive 
range of motion to 110 degrees.  Even taking the DeLuca 
factors into consideration, these results do not qualify for 
a compensable evaluation based on limitation of flexion.

Diagnostic Code 5261 assigns a 50 percent rating for 
extension limited to 45 degrees; a 40 percent rating for 
extension limited to 30 degrees; a 30 percent rating for 
extension limited to 20 degrees; a 20 percent rating for 
extension limited to 15 degrees; a 10 percent rating for 
extension limited to 10 degrees; and a noncompensable rating 
for extension limited to 5 degrees.  In July 2006, the 
veteran's extension was to 15 degrees with a complaint of 
pain at the end and his passive range of extension was to 10 
degrees with an increase of pain.  The February 2003 
examination report indicates active extension of 0 degrees 
and passive extension of 20 degrees.  The Board has 
considered whether the passive extension to 20 degrees 
warrants a 30 percent disability rating.  However, it is 
noted that active extension in this same examination was to 0 
percent, signifying that, at the time, the veteran had a 
noncompensable range of extension in his right knee.  
Therefore, because the evidence of record does not indicate 
the veteran was unable to extend his leg beyond the 20 
degrees required for an increased rating, the Board concludes 
the veteran does not qualify for a higher rating under 
Diagnostic Code 5261. 

A rating in excess of that which is currently assigned may be 
provided for certain manifestations of the veteran's service-
connected right leg disability, but those manifestations are 
not present in this case.  Moreover, there is no evidence of 
an exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization due to this service-
connected disability, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Accordingly, the 
RO's decision not to refer these issues for consideration was 
correct.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged ratings," as addressed by the Court in Fenderson, 
would be in order.  However, as the assigned 20 evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for this disability, and as this 
evaluation has been effective since that time, there is no 
basis for staged ratings with respect to this claim.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a right leg fracture is denied.


____________________________________________
J. A. MARKEY
        Acting Veterans Law Judge, Board of Veterans' 
Appeals 




 Department of Veterans Affairs


